SECURITY AGREEMENT

--------------------------------------------------------------------------------

DATE AND PARTIES. The date of this Security Agreement (Agreement) is January 2,
2008. The parties and their addresses are:

  SECURED PARTY:


  CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, Virginia 22102


  DEBTOR:


  WIDEPOINT CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower
Suite 250
Fairfax, Virginia 22030


  ISYS, LLC
a Virginia Limited Liability Company
One Lincoln Center
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


The pronouns “you” and “your” refer to the Secured Party. The pronouns “I,” “me”
and “my” refer to each person or entity signing this Agreement as Debtor and
agreeing to give the Property described in this Agreement as security for the
Secured Debts.

1. SECURED DEBTS. This Agreement will secure the following Secured Debts:

  A. Specific Debts. The following debts and all extensions, renewals,
refinancings, modifications and replacements. A promissory note or other
agreement, dated January 2, 2008, from me to you, in the amount of
$2,000,000.00.


  B. Sums Advanced. All sums advanced and expenses incurred by you under the
terms of this Agreement.


2. SECURITY INTEREST. To secure the payment and performance of the Secured
Debts, I give you a security interest in all of the Property described in this
Agreement that I own or have sufficient rights in which to transfer an interest,
now or in the future, wherever the Property is or will be located, and all
proceeds and products from the Property (including, but not limited to, all
parts, accessories, repairs, replacements, improvements, and accessions to the
Property). Property is all the collateral given as security for the Secured
Debts and described in this Agreement, and includes all obligations that support
the payment or performance of the Property. “Proceeds” includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property.

--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Security Agreement Initials  _____ 
VA/4HancockD00725200004266025123107Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 1 

--------------------------------------------------------------------------------

This Agreement remains in effect until terminated in writing, even if the
Secured Debts are paid and you are no longer obligated to advance funds to me
under any loan or credit agreement.

3. PROPERTY DESCRIPTION. The Property is described as follows:

4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Agreement is in effect:

  A. Power. I am duly organized, and validly existing and in good standing in
all jurisdictions in which I operate. I have the power and authority to enter
into this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.


  B. Authority. The execution, delivery and performance of this Agreement and
the obligation evidenced by this Agreement are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.


  C. Name and Location. My name indicated in the DATE AND PARTIES section is my
exact legal name. WidePoint Corporation is an organization registered under the
laws of Delaware. Widepoint IL, Inc. is an organization registered under the
laws of Illinois. WP NBIL, Inc. is an organization registered under the laws of
Illinois. Chesapeake Government Technologies, Inc. is an organization registered
under the laws of Delaware. Operational Research Consultants, Inc. is an
organization registered under the laws of Virginia. iSYS, LLC is an organization
registered under the laws of Virginia. I will provide verification of
registration and location upon your request. I will provide you with at least 30
days notice prior to any change in my name, address, or state of organization or
registration.


  D. Business Name. Other than previously disclosed in writing to you I have not
changed my name or principal place of business within the last 10 years and have
not used any other trade or fictitious name. Without your prior written consent,
I do not and will not use any other name and will preserve my existing name,
trade names and franchises.


  E. Ownership of Property. To the extent this is a Purchase Money Security
Interest I will acquire ownership of the Property with the proceeds of the
Purchase Money Loan. Your claim to the Property is ahead of the claims of any
other creditor, except as disclosed in writing to you prior to any advance on
the Secured Debts. I represent that I am the original owner of the Property and,
if I am not, that I have provided you with a list of prior owners of the
Property.


5. DUTIES TOWARD PROPERTY.

  A. Protection of Secured Party’s Interest. I will defend the Property against
any other claim. I agree to do whatever you require to protect your security
interest and to keep your claim in the Property ahead of the claims of other
creditors. I will not do anything to harm your position.


  I will keep books, records and accounts about the Property and my business in
general. I will let you examine these and make copies at any reasonable time. I
will prepare any report or accounting you request which deals with the Property.


  B. Use, Location, and Protection of the Property. I will keep the Property in
my possession and in good repair. I will use it only for commercial purposes. I
will not change this specified use without your prior written consent. You have
the right of reasonable access to inspect the Property and I will immediately
inform you of any loss or damage to the Property. I will not cause or permit
waste to the Property.


  I will keep the Property at my address listed in the DATE AND PARTIES section
unless we agree I may keep it at another location. If the Property is to be used
in other states, I will give you a list of those states. The location of the
Property is given to aid in the identification of the Property. It does not in
any way limit the scope of the security interest granted to you. I will notify
you in writing and obtain your prior written consent to any change in location
of any of the Property. I will not use the Property in violation of any law. I
will notify you in writing prior to any change in my address, name or, if an
organization, any change in my identity or structure.


  Until the Secured Debts are fully paid and this Agreement is terminated, I
will not grant a security interest in any of the Property without your prior
written consent. I will pay all taxes and assessments levied or assessed against
me or the Property and provide timely proof of payment of these taxes and
assessments upon request.


  C. Selling, Leasing or Encumbering the Property. I will not sell, offer to
sell, lease, or otherwise transfer or encumber the Property without your prior
written permission, except for Inventory sold in the ordinary course of business
at fair market value, or at a minimum price established between you and me. If I
am in default under this Agreement, I may not sell the Inventory portion of the
Property even in the ordinary course of business. Any disposition of the
Property contrary to this Agreement will violate your rights. Your permission to
sell the Property may be reasonably withheld without regard to the
creditworthiness of any buyer or transferee. I will not permit the Property to
be the subject of any court order affecting my rights to the Property in any
action by anyone other than you. If the Property includes chattel paper or
instruments, either as original collateral or as proceeds of the Property, I
will note your security interest on the face of the chattel paper or
instruments.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Security Agreement Initials  _____ 
VA/4HancockD00725200004266025123107Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 2 

--------------------------------------------------------------------------------

  D. Additional Duties Specific to Accounts. I will not settle any Account for
less than its full value without your written permission, unless (a) I provide
Lender with a modified borrowing base calculation which incorporates the
proposed discounted Account settlement, and (b) if such modified borrowing base
shall indicate that the outstanding loan balance exceeds the allowable advance
limit, I will repay the loan balance to such extent as to restore compliance
with the borrowing base. Until you tell me otherwise, I will collect all
Accounts in the ordinary course of business. I will not dispose of the Accounts
by assignment without your prior written consent. I will keep the proceeds from
all the Accounts and any goods which are returned to me or which I take back. I
will not commingle them with any of my other property. I will deliver the
Accounts to you at your request. If you ask me to pay you the full price on any
returned items or items retaken by me, I will do so. I will make no material
change in the terms of any Account, and I will give you any statements, reports,
certificates, lists of Account Debtors (showing names, addresses and amounts
owing), invoices applicable to each Account, and other data in any way
pertaining to the Accounts as you may request.


6. INSURANCE. I agree to keep the Property insured against the risks reasonably
associated with the Property. I will maintain this insurance in the amounts you
require. This insurance will last until the Property is released from this
Agreement. I may choose the insurance company, subject to your approval, which
will not be unreasonably withheld.

I will have the insurance company name you as loss payee on any insurance
policy. I will give you and the insurance company immediate notice of any loss.
You may apply the insurance proceeds toward what is owed on the Secured Debts.
You may require added security as a condition of permitting any insurance
proceeds to be used to repair or replace the Property.

If you acquire the Property in damaged condition, my right to any insurance
policies and proceeds will pass to you to the extent of the Secured Debts.

I will immediately notify you of cancellation or termination of insurance. If I
fail to keep the Property insured, you may obtain insurance to protect your
interest in the Property. This insurance may include coverages not originally
required of me, may be written by a company other than one I would choose, and
may be written at a higher rate than I could obtain if I purchased the
insurance.

7. COLLECTION RIGHTS OF THE SECURED PARTY. Account Debtor means the person who
is obligated on an account, chattel paper, or general intangible. I authorize
you to notify my Account Debtors of your security interest and to deal with the
Account Debtors’ obligations at your discretion. You may enforce the obligations
of an Account Debtor, exercising any of my rights with respect to the Account
Debtors’ obligations to make payment or otherwise render performance to me,
including the enforcement of any security interest that secures such
obligations. You may apply proceeds received from the Account Debtors to the
Secured Debts or you may release such proceeds to me.

I specifically and irrevocably authorize you to exercise any of the following
powers at my expense, without limitation, until the Secured Debts are paid in
full (it being understood between Borrower and Lender however, that Lender would
only exercise such powers after an event of default, and subsequent to the
observation of any defined response period.

  A. demand payment and enforce collection from any Account Debtor or Obligor by
suit or otherwise.


  B. enforce any security interest, lien or encumbrance given to secure the
payment or performance of any Account Debtor or any obligation constituting
Property.


  C. file proofs of claim or similar documents in the event of bankruptcy,
insolvency or death of any person obligated as an Account Debtor.


  D. compromise, release, extend, or exchange any indebtedness of an Account
Debtor.


  E. take control of any proceeds of the Account Debtors’ obligations and any
returned or repossessed goods.


  F. endorse all payments by any Account Debtor which may come into your
possession as payable to me.


  G. deal in all respects as the holder and owner of the Account Debtors’
obligations.


8. AUTHORITY TO PERFORM. I authorize you to do anything you deem reasonably
necessary to protect the Property, and perfect and continue your security
interest in the Property. If I fail to perform any of my duties under this
Agreement or any other security interest, you are authorized, without notice to
me, to perform the duties or cause them to be performed. These authorizations
include, but are not limited to, permission to:

  A. pay and discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on the Property.


  B. pay any rents or other charges under any lease affecting the Property.


  C. order and pay for the repair, maintenance and preservation of the Property.


  D. sign, when permitted by law, and file any financing statements on my behalf
and pay for filing and recording fees pertaining to the Property.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Security Agreement Initials  _____ 
VA/4HancockD00725200004266025123107Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 3 

--------------------------------------------------------------------------------

  E. place a note on any chattel paper indicating your interest in the Property.


  F. take any action you feel necessary to realize on the Property, including
performing any part of a contract or endorsing it in my name.


  G. handle any suits or other proceedings involving the Property in my name.


  H. prepare, file, and sign my name to any necessary reports or accountings.


  I. make an entry on my books and records showing the existence of this
Agreement.


  J. notify any Account Debtor of your interest in the Property and tell the
Account Debtor to make payments to you or someone else you name.


  If you perform for me, you will use reasonable care. Reasonable care will not
include: any steps necessary to preserve rights against prior parties; the duty
to send notices, perform services or take any other action in connection with
the management of the Property; or the duty to protect, preserve or maintain any
security interest given to others by me or other parties. Your authorization to
perform for me will not create an obligation to perform and your failure to
perform will not preclude you from exercising any other rights under the law or
this Agreement.


  If you come into actual or constructive possession of the Property, you will
preserve and protect the Property. For purposes of this paragraph, you will be
in actual possession of the Property only when you have physical, immediate and
exclusive control over the Property and you have affirmatively accepted that
control. You will be in constructive possession of the Property only when you
have both the power and the intent to exercise control over the Property.


9. PURCHASE MONEY SECURITY INTEREST. This Agreement creates a Purchase Money
Security Interest to the extent you are making advances or giving value to me to
acquire rights in or the use of collateral and I in fact use the value given for
that purpose. Purchase Money Loan means any loan or advance used to acquire
rights in or the use of any Property. The portion of the Property purchased with
loan proceeds will remain subject to the Purchase Money Security Interest until
the Secured Debts are paid in full. I authorize you, at your option, to disburse
the loan proceeds directly to the seller of the Property. Payments on any
non-Purchase Money Loan also secured by this Agreement will not be applied to
the Purchase Money Loan. Payments on the Purchase Money Loan will be applied
first to the non-purchase money portion of the loan, if any, and then to the
purchase money portion in the order in which the purchase money Property was
acquired. If the purchase money Property was acquired at the same time, then
payments will be applied in the order you select. No security interest will be
terminated by application of this formula.

10. DEFAULT. I will be in default if any of the following occur (however, it is
understood that Lender will not exercise any of its allowed remedies without
first: (a) providing written notification to Borrower of the event of default,
and (b) observing any response period that it allows for in said notification):

  A. Payments. I fail to make a payment in full when due.


  B. Insolvency. I make an assignment for the benefit of creditors or become
insolvent, either because my liabilities exceed my assets or I am unable to pay
my debts as they become due.


  C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.


  D. Failure to Perform. I fail to perform any condition or to keep any promise
or covenant of this Agreement.


  E. Other Documents. A default occurs under the terms of any other transaction
document.


  F. Other Agreements. I am in default on any other debt or agreement I have
with you.


  G. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.


  H. Judgment. I fail to satisfy or appeal any judgment against me.


  I. Forfeiture. The Property is used in a manner or for a purpose that
threatens confiscation by a legal authority.


  J. Name Change. I change my name or assume an additional name without
notifying you before making such a change.


  K. Property Transfer. I transfer all or a substantial part of my money or
property.


  L. Property Value. The value of the Property declines or is impaired.


  M. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.


11. REMEDIES. After I default, and after you give any legally required notice
and opportunity to cure the default, you may at your option do any one or more
of the following.

  A. Acceleration. You may make all or any part of the amount owing by the terms
of the Secured Debts immediately due.


  B. Sources. You may use any and all remedies you have under state or federal
law or in any instrument evidencing or pertaining to the Secured Debts.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Security Agreement Initials  _____ 
VA/4HancockD00725200004266025123107Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 4 

--------------------------------------------------------------------------------

  C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.


  D. Payments Made On My Behalf. Amounts advanced on my behalf will be
immediately due and may be added to the Secured Debts.


  E. Assembly of Property. You may require me to gather the Property and make it
available to you in a reasonable fashion.


  F. Repossession. You may repossess the Property so long as the repossession
does not involve a breach of the peace. You may sell the Property as provided by
law. You may apply what you receive from the sale of the Property to your
expenses, your reasonable attorneys’ fees and legal expenses (where not
prohibited by law), and any debt I owe you. If what you receive from the sale of
the Property does not satisfy the debt, I will be liable for the deficiency
(where permitted by law). In some cases, you may keep the Property to satisfy
the debt.


  Where a notice is required, I agree that ten days prior written notice sent by
first class mail to my address listed in this Agreement will be reasonable
notice to me under the Virginia Uniform Commercial Code. If the Property is
perishable or threatens to decline speedily in value, you may, without notice to
me, dispose of any or all of the Property in a commercially reasonable manner at
my expense following any commercially reasonable preparation or processing.


  If any items not otherwise subject to this Agreement are contained in the
Property when you take possession, you may hold these items for me at my risk
and you will not be liable for taking possession of them.


  G. Use and Operation. You may enter upon my premises and take possession of
all or any part of my property for the purpose of preserving the Property or its
value, so long as you do not breach the peace. You may use and operate my
property for the length of time you feel is necessary to protect your interest,
all without payment or compensation to me.


  H. Waiver. By choosing any one or more of these remedies you do not give up
your right to use any other remedy. You do not waive a default if you choose not
to use a remedy. By electing not to use any remedy, you do not waive your right
to later consider the event a default and to use any remedies if the default
continues or occurs again.


12. WAIVER OF CLAIMS. I waive all claims for loss or damage caused by your acts
or omissions where you acted reasonably and in good faith.

13. PERFECTION OF SECURITY INTEREST. I authorize you to file a financing
statement covering the Property. I will comply with, facilitate, and otherwise
assist you in connection with obtaining perfection or control over the Property
for purposes of perfecting your security interest under the Uniform Commercial
Code.

14. APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the
United States of America and to the extent required, by the laws of the
jurisdiction where the Property is located. In the event of a dispute, the
exclusive forum, venue and place of jurisdiction will be in Virginia, unless
otherwise required by law.

15. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor’s obligations
under this Agreement are independent of the obligations of any other Debtor. You
may sue each Debtor individually or together with any other Debtor. You may
release any part of the Property and I will still be obligated under this
Agreement for the remaining Property. The duties and benefits of this Agreement
will bind and benefit the successors and assigns of you and me.

16. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by you and me. This Agreement is
the complete and final expression of the understanding between you and me. If
any provision of this Agreement is unenforceable, then the unenforceable
provision will be severed and the remaining provisions will still be
enforceable.

17. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
party will be deemed to be notice to all parties. I will inform you in writing
of any change in my name, address or other application information. I will
provide you any financial statement or information you request. All financial
statements and information I give you will be correct and complete. I agree to
sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this
Agreement and to confirm your lien status on any Property. Time is of the
essence.

--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Security Agreement Initials  _____ 
VA/4HancockD00725200004266025123107Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 5 

--------------------------------------------------------------------------------

SIGNATURES. By signing under seal, I agree to the terms contained in this
Agreement. I also acknowledge receipt of a copy of this Agreement.

  DEBTOR:


WidePoint Corporation

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Widepoint IL, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  WP NBIL, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Chesapeake Government Technologies, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Operational Research Consultants, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  iSYS, LLC

      By_________________________________ (Seal)         James T. McCubbin, Vice
President









--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Security Agreement Initials  _____ 
VA/4HancockD00725200004266025123107Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 6 